Exhibit 10.1

 

EXECUTION VERSION

 

REPRICING AMENDMENT NO. 3

TO AMENDED AND RESTATED CREDIT AGREEMENT

 

REPRICING AMENDMENT NO. 3 TO AMENDED AND RESTATED CREDIT AGREEMENT, dated as of
December 22, 2017 (this “Amendment”), is entered into by and among Zayo Group,
LLC, a Delaware limited liability company (“Zayo Group”), Zayo Capital, Inc., a
Delaware corporation (“Zayo Capital”; and together with Zayo Group, the
“Borrowers”), Morgan Stanley Senior Funding, Inc., as term facility
administrative agent (the “Term Facility Administrative Agent”), SunTrust Bank,
as revolving facility administrative agent (the “Revolving Facility
Administrative Agent” and, together with the Term Facility Administrative Agent,
the “Administrative Agents”) and the undersigned Revolving Facility Lenders (the
“Lenders”).

 

PRELIMINARY STATEMENTS:

 

WHEREAS, the Borrowers, certain subsidiaries thereof, the Administrative Agents
and the Lenders entered into that certain Amendment and Restatement Agreement,
dated as of May 6, 2015, whereby that certain Credit Agreement, dated as of
July 2, 2012 (as amended by that certain Amendment No. 1 to Credit Agreement,
dated as of July 17, 2012, that certain Amendment No. 2 to Credit Agreement,
dated as of October 5, 2012, that certain Amendment No. 3 to Credit Agreement,
dated as of February 1, 2013, that certain Amendment No. 4 to Credit Agreement,
dated as of February 27, 2013, that certain Amendment No. 5 to Credit Agreement,
dated as of November 26, 2013, that certain Amendment No. 6 to Credit Agreement,
dated as of May 16, 2014, and that certain Amendment No. 7 to Credit Agreement,
dated as of April 17, 2015) was amended and restated in its entirety in the form
of that certain Amended and Restated Credit Agreement, dated as of May 6, 2015
(as amended by that certain Incremental Amendment to Amended and Restated Credit
Agreement, dated as of January 15, 2016, that certain Repricing Amendment to
Amended and Restated Credit Agreement, dated as of July 22, 2016, that certain
Incremental Amendment No. 2 to Amended and Restated Credit Agreement, dated as
of January 19, 2017, and that certain Repricing Amendment No. 2 to Amended and
Restated Credit Agreement, dated as of July 20, 2017, the “Credit Agreement”;
capitalized terms not otherwise defined in this Amendment have the same meanings
as specified in the Credit Agreement);

 

WHEREAS, the Borrowers, the undersigned Lenders and the Administrative Agents
have agreed to amend the Credit Agreement as hereinafter set forth;

 

WHEREAS, SunTrust Robinson Humphrey, Inc. is acting as sole lead arranger and
bookrunner for this Amendment;

 

NOW, THEREFORE, in consideration of the premises and for other good and valuable
consideration (the receipt and sufficiency of which are hereby acknowledged),
the parties hereto hereby agree as follows:

 

SECTION 1.                            Amendments to Credit Agreement.  The
Credit Agreement is, effective as of the date hereof and subject to the
satisfaction of the conditions precedent set forth in Section 3, hereby amended
as follows:

 

(a)                                 Section 1.1 of the Credit Agreement is
hereby amended by restating the

 

--------------------------------------------------------------------------------


 

table in clause (b) of the definition of “Applicable Margin” as follows:

 

Level

 

Total Leverage Ratio

 

Applicable Margin
for Eurodollar
Loans

 

Applicable Margin for
Base Rate Loans

 

I

 

Greater than 3.50:1.00

 

1.75

%

0.75

%

II

 

Less than or equal to 3.50:1.00 but greater than 3.00:1.00

 

1.50

%

0.50

%

III

 

Less than or equal to 3.00:1.00 but greater than 2.50:1.00

 

1.25

%

0.25

%

IV

 

Less than or equal to 2.50:1.00

 

1.00

%

0.00

%

 

SECTION 2.                            Reference to and Effect on the Loan
Documents. (a)   On and after the Effective Date, each reference in the Credit
Agreement to “this Agreement”, “hereunder”, “hereof” or words of like import
referring to the Credit Agreement, and each reference in the other Loan
Documents to “the Credit Agreement”, “thereunder”, “thereof” or words of like
import referring to the “Credit Agreement”, shall mean and be a reference to the
Credit Agreement, as amended by this Amendment.

 

(b)                                 The Credit Agreement, as specifically
amended by this Amendment, and the other Loan Documents are, and shall continue
to be, in full force and effect, and are hereby in all respects ratified and
confirmed.

 

(c)                                  Except as expressly provided herein, the
execution, delivery and effectiveness of this Amendment shall not operate as a
waiver of any right, power or remedy of any Lender or the Administrative Agents
under the Credit Agreement or any other Loan Document, nor shall it constitute a
waiver of any provision of the Credit Agreement or any Loan Document.

 

(d)                                 This Amendment shall be deemed a Loan
Document for all purposes under the Credit Agreement.

 

SECTION 3.                            Conditions of Effectiveness.  This
Amendment shall become effective on the date on which the following conditions
shall have been satisfied (or waived) (the “Effective Date”):

 

(a)                                 The Administrative Agents shall have
received counterparts of this Amendment executed by the Borrowers and the
Lenders on, or prior to, 5:00 p.m., New York City time on December 21, 2017 (the
“Consent Deadline”);

 

(b)                                 After giving effect to this Amendment and
the transactions contemplated hereby, the representations and warranties set
forth in Article 5 of the Credit Agreement (as amended by this Amendment) are
true and correct in all material respects as of the Effective Date, with the
same effect as though made on and as of such date, except to the extent such

 

2

--------------------------------------------------------------------------------


 

representations and warranties expressly relate to an earlier date (in which
case such representations and warranties shall be true and correct in all
material respects as of such earlier date) and immediately prior to and after
giving effect to the Effective Date, no Default or Event of Default shall have
occurred and be continuing;

 

(c)                                  The Administrative Agents shall have
received a certificate of the secretary or an assistant secretary of the
Administrative Borrower confirming compliance with the conditions precedent set
forth in clause (b) of this Section 3; and

 

(d)                                 The Borrowers shall have paid all reasonable
and documented costs and expenses of the Administrative Agents in connection
with this Amendment (including the reasonable and documented fees, disbursements
and other charges of Shearman & Sterling LLP as counsel to the Administrative
Agents).

 

SECTION 4.                            Representations and Warranties.  Each of
the Borrowers hereby represents and warrants to the Administrative Agents that:

 

(a)                                 on and as of the date hereof (i) it has all
requisite corporate or other power and authority to enter into and perform its
obligations under this Amendment, the Credit Agreement as amended hereby and the
other Loan Documents to which it is a party, and (ii) this Amendment has been
duly authorized, executed and delivered by it; and

 

(b)                                 this Amendment, and the Credit Agreement as
amended hereby, constitute legal, valid and binding obligations of such party,
enforceable against it in accordance with their respective terms, subject only
to any limitation under Laws relating to (i) bankruptcy, insolvency,
reorganization, moratorium or creditors’ rights generally; and (ii) general
equitable principles including the discretion that a court may exercise in the
granting of equitable remedies.

 

SECTION 5.                            Costs and Expenses.  The Borrowers agree
that all reasonable out-of-pocket expenses incurred by the Administrative Agents
in connection with the preparation, execution, delivery and administration,
modification and amendment of this Amendment and the other instruments and
documents to be delivered hereunder or in connection herewith (including,
without limitation, the reasonable fees, charges and disbursements of counsel
for the Administrative Agents), are expenses that the Borrowers are required to
pay or reimburse pursuant to Section 11.2 of the Credit Agreement.

 

SECTION 6.                            Execution in Counterparts.  This Amendment
may be executed in one or more counterparts (and by different parties hereto in
different counterparts), each of which shall be deemed an original, but all of
which together shall constitute one and the same instrument.  Delivery by
telecopier or other electronic transmission of an executed counterpart of a
signature page to this Amendment, including by email with a pdf copy hereof
attached, shall be effective as delivery of an original executed counterpart of
this Amendment.

 

SECTION 7.                            GOVERNING LAW.  THIS AMENDMENT SHALL BE
GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

 

SECTION 8.                            WAIVER OF RIGHT OF TRIAL BY JURY.  EACH
PARTY TO

 

3

--------------------------------------------------------------------------------


 

THIS AMENDMENT HEREBY EXPRESSLY WAIVES ANY RIGHT TO TRIAL BY JURY OF ANY CLAIM,
DEMAND, ACTION OR CAUSE OF ACTION ARISING UNDER THIS AMENDMENT, OR IN ANY WAY
CONNECTED WITH OR RELATED OR INCIDENTAL TO THE DEALINGS OF THE PARTIES HERETO OR
ANY OF THEM WITH RESPECT TO THE CREDIT AGREEMENT AS AMENDED HEREBY, OR THE
TRANSACTIONS RELATED THERETO, IN EACH CASE WHETHER NOW EXISTING OR HEREAFTER
ARISING, AND WHETHER FOUNDED IN CONTRACT OR TORT OR OTHERWISE; AND EACH PARTY
HEREBY AGREES AND CONSENTS THAT ANY SUCH CLAIM, DEMAND, ACTION OR CAUSE OF
ACTION SHALL BE DECIDED BY COURT TRIAL WITHOUT A JURY, AND THAT ANY PARTY TO
THIS AGREEMENT MAY FILE AN ORIGINAL COUNTERPART OR A COPY OF THIS SECTION 8 WITH
ANY COURT AS WRITTEN EVIDENCE OF THE CONSENT OF THE SIGNATORIES HERETO TO THE
WAIVER OF THEIR RIGHT TO TRIAL BY JURY.

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

4

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have caused this Repricing Amendment No. 3 to
Amended and Restated Credit Agreement to be executed by their respective
authorized officers as of the date first above written.

 

 

ZAYO GROUP, LLC,

 

as a Borrower

 

 

 

 

By:

/s/ Wendy Cassity

 

 

Name: Wendy Cassity

 

 

Title: Secretary

 

 

 

ZAYO CAPITAL, INC.,

 

as a Borrower

 

 

 

 

By:

/s/ Wendy Cassity

 

 

Name: Wendy Cassity

 

 

Title: Secretary

 

Signature Page to Repricing Amendment No. 3 to Amended and Restated Credit
Agreement

 

--------------------------------------------------------------------------------


 

 

MORGAN STANLEY SENIOR FUNDING, INC.,

 

as Term Facility Administrative Agent

 

 

 

 

By:

/s/ Lisa Hanson

 

 

Name: Lisa Hanson

 

 

Title: Authorized Signatory

 

Signature Page to Repricing Amendment No. 3 to Amended and Restated Credit
Agreement

 

--------------------------------------------------------------------------------


 

 

SUNTRUST BANK,

 

as Revolving Facility Administrative Agent

 

 

 

 

By:

/s/ Samantha Sanford

 

 

Name: Samantha Sanford

 

 

Title: Vice President

 

Signature Page to Repricing Amendment No. 3 to Amended and Restated Credit
Agreement

 

--------------------------------------------------------------------------------


 

Lender Signature Pages On File with the Revolving Facility Administrative Agent

 

Signature Page to Repricing Amendment No. 3 to Amended and Restated Credit
Agreement

 

--------------------------------------------------------------------------------